   Case 20-05864      Doc 32     Filed 06/10/20 Entered 06/10/20 12:54:10         Desc Main
                                   Document     Page 1 of 9

                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                  Case No.: 20-05864
       John Jay Behn                              Chapter: 13
   dba Universal Risk Management, Inc             Hearing Date: 06/25/2020

                                         Debtor   Judge Timothy A. Barnes



    RESPONSE TO DEBTOR’S MOTION TO DISMISS MOVANT’S REQUEST FOR
   RELIEF FROM AUTOMATIC STAY AND REPLY IN SUPPORT OF MOTION FOR
     IN REM RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
                PURSUANT TO 11 U.S.C. 362(d)(4) AND 1301(a)



       NOW COMES U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE

CMLTI ASSET-BACKED PASS-THROUGH CERTIFICATES, SERIES 2007-AMC3 (hereinafter

"Movant"), by and through its attorneys, Codilis & Associates, P.C., and in Response to Debtor’s

Motion to Dismiss Movant’s Request for Relief from Automatic Stay (hereinafter “Debtor’s

Motion”) and in support of its previously filed Motion for In Rem Relief from the Automatic Stay

and Co-debtor Stay pursuant to pursuant to 11 U.S.C. §362(d)(4) and §1301(a) (hereinafter

“Movant’s Motion”) states as follows:

                                Relevant Facts and Procedural History

       The Exhibits attached to Movant’s Motion show the following: Movant is the Plaintiff in

pending foreclosure case # 2012 CH 11352, in the Circuit Court of Cook County, Illinois, in regard

to the property commonly known as 707 E Talbot Street, Arlington Heights, IL 60004 (hereinafter

“Subject Property”); On 03/29/2012, Movant filed its Complaint to foreclose on the subject note

and mortgage against the above-described real estate, alleging that the loan was due for the

01/01/2011 monthly installment payment onward; (See Motion Exhibit A). Movant’s Complaint to

foreclose establishes that Debtor signed a Note in the amount of $480,000.00 secured by a properly
    Case 20-05864          Doc 32       Filed 06/10/20 Entered 06/10/20 12:54:10                    Desc Main
                                          Document     Page 2 of 9

recorded mortgage against the Subject Property. The original lender was Argent Mortgage

Company, LLC. The note was endorsed by the original lender Argent Mortgage Company, LLC in

blank; On 08/08/2017, after prolonged litigation, Plaintiff’s Motion for Summary Judgment against

the Debtor and his spouse was granted, and a Judgment of Foreclosure and Sale was entered; (See

Motion Exhibit B);1 Pursuant to that Judgment, a foreclosure sale was scheduled for 11/09/2017,

which is when the Debtor and his spouse started filing bankruptcies and the adversarial complaint,

detailed in the Movant’s Motion.

        Plaintiff filed its Proof of Claim in this matter on 4/22/2020 as claim # 2. Plaintiff’s Proof of

Claim includes the full payment history through the period of the default and all necessary

supporting documentation. Plaintiff’s Proof of Claim show’s Plaintiff’s total claim is for

$757,358.34 and that the total pre-petition arrears due is $298,998.18.

        To date, Movant has not received a single mortgage payment in over 9 years, including

during any of the five (5) cases filed by the Debtor and his non-filing co-debtor spouse, nor has any

Plan been confirmed.

                                                         Argument

        In response to Movant’s Motion, Debtor has filed a six paragraph Motion to Dismiss

Movant’s Request for Relief from Automatic Stay. Debtor’s Motion alleges Movant lack’s standing

and is replete with legal and factual conclusions, but completely devoid of any allegations of

specific fact or law in support of his claims or rebutting the allegations set forth in Movant’s

Motion.

    A. Debtor’s Motion is Barred as a Matter of Law

        Debtor’s Motion to dismiss seeks to re-litigate the issues of standing and the amounts owed

on Movant’s lien, both of which were already ruled on by the state court and are, thus, barred by the


1
  The foreclosure litigation was described in a motion to dismiss Debtor’s spouse’s adversary complaint against Movant
in adversary case #19-00111 and is incorporated herein by this reference.
   Case 20-05864       Doc 32     Filed 06/10/20 Entered 06/10/20 12:54:10             Desc Main
                                    Document     Page 3 of 9

Rooker-Feldman doctrine. Debtor’s arguments are virtually identical to the claims he and his spouse

attempted to assert in defense of the State Court foreclosure action, which the Circuit Court of Cook

County has already rejected. See Motion Exhibit B.

       The Supreme Court of the United States is the only federal court that may review judgments

entered by state courts in civil litigation. Rooker v. Fidelity Trust Co., 263 U.S. 413, 414 (1923);

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 484 (1983); Harold v. Steel, 773

F.3d 884, 885 (7th Cir. 2014). The Rooker-Feldman doctrine prevents lower federal courts from

exercising jurisdiction over cases brought by state court losers challenging state court judgments

rendered before the federal court proceedings commenced. Sykes v. Cook County Circuit Court

Probate Division, 837 F.3d 736, 741 (7th Cir. 2016).

       The Rooker-Feldman doctrine also encompasses claims that were not raised in state court

action if those claims are “inextricably intertwined” with a state court judgment. Id. A claim is

“inextricably intertwined” with a state court judgment if the federal claim alleges that the injury was

caused by the state court judgment, or, if the federal claim alleges an independent prior injury that

the state court failed to remedy. Id. The Seventh Circuit and district courts in this District have

applied Rooker-Feldman to state court foreclosure proceedings. See, e.g., Green v. Wells Fargo,

No. 12 C 6848, 2013 WL 1966567, at *2 (N.D. Ill. 2013) (dismissing complaint challenging

foreclosure orders based on the Rooker-Feldman doctrine); Gonzalez v. Bank of Am., N.A., No. 13

CV 3463, 2014 WL 26283, at *4 (N.D. Ill. Jan. 2, 2014) (dismissing a claim based on the Rooker-

Feldman doctrine because the “allegations directly challenge the state court judgment by suggesting

that the mortgage and note upon which it relied were invalid”). The Seventh Circuit likewise has

applied the doctrine to preclude district court review of judgments of foreclosure, despite the

interlocutory nature of those judgments. See Carpenter v. PNC Bank, National Ass’n, 663 F. App’x

346, 348 (7th Cir. 2016) (barring under Rooker-Feldman borrower’s federal claims challenging the

Illinois foreclosure judgment). Thus, although the final order approving sale has not yet been
   Case 20-05864       Doc 32     Filed 06/10/20 Entered 06/10/20 12:54:10           Desc Main
                                    Document     Page 4 of 9

entered, Plaintiff cannot challenge the judgment of foreclosure, as the state court has already

determined the parties’ rights as they relate to the note and mortgage.

       Here, the Circuit Court of Cook County has already entered a judgment of foreclosure and

sale against the Debtor and his spouse. In that case, Debtor attempted to make the same arguments

he makes in Debtor’s Motion. For example, Debtor questions Movant’s standing to foreclose based

on being the legal holder of the note, challenges the legality of the Pooling and Servicing

Agreement and Assignments of Mortgage, he also repeatedly claims he hasn’t received an

accounting. These claims are either identical to, or inextricably intertwined with the state court

foreclosure judgment. See Gonzalez, 2014 WL 26283 at *12 (claims “that the mortgage and note

upon which it relied were invalid” held inextricably intertwined with foreclosure judgment for

purposes of applying Rooker-Feldman). The Cook County Circuit Court, in order to enter a

judgment of foreclosure and sale, necessarily found that Plaintiff had standing to enforce the Note

and Mortgage, and had complied with Illinois Mortgage Foreclosure Law governing foreclosure

proceedings. Thus, the state court has already determined the merits of these claims, and the

Debtor’s attempt to resurrect that issue is bared by the Rooker-Feldman doctrine.

       Additionally, this is at least the second time the Debtor has made the same arguments in

bankruptcy. In Debtor’s spouse’s prior case an adversary was filed which made the same

arguments. ADV CASE # 19-00111. Judge Doyle dismissed that case based on the Rooker-

Feldman doctrine. Accordingly, Debtor’s arguments in this case are barred by res judicata as well.

   B. Movant has Met it’s Statutory Burden of Proof

       Pursuant to 11 U.S.C. §362(g), the burden of proof with respect to Debtor’s equity in the

property is on the Movant, and the burden of proof with respect to any other issue is on the Debtor.

“Verified schedules and statements filed by Debtors are not just pleadings, motions or exhibits, they

contain evidentiary admissions. In re Earl, 140 B.R. 728, 730 n.2 (Bankr. N.D. Ind. 1992); In re

Cobb, 56 B.R. 440, 442 n.3 (Bankr. N.D. Ill. 1985).
   Case 20-05864         Doc 32     Filed 06/10/20 Entered 06/10/20 12:54:10             Desc Main
                                      Document     Page 5 of 9

         Debtor’s Schedule A values the Subject Property at $372,176.00 and Schedule D lists liens

against the property totaling $480,000.00 for the Movant’s claim alone, so Debtor has admitted that

there is no equity in the property. Further, Schedule D filed by the Debtor lists Movant “U.S. Bank

National Association” as a secured creditor with respect to the Subject Property, and checked the

box indicating the nature of Movant’s lien as “An agreement you made (such as mortgage or

secured car loan)”. Although Debtor did also check the box indicating the amount of the claim was

disputed, that issue was resolved by the state court’s entry of the Judgment of Foreclosure and Sale,

as noted above.

   C. Movant Has Established A Colorable Claim for Purposes of Stay Relief

         The Seventh Circuit has made clear that “[h]earings to determine whether the stay should be

lifted are meant to be summary in character.” In re: Vitreous Steel, 911 F.2d 1223, 1232 (Bankr.

7th Cir. 1990). “Many cases hold that the issues considered at a §362 hearing are limited strictly to

adequacy of protection, equity, and necessity to an effective reorganization.” Id. (citing cases). “A

hearing on a motion to lift the automatic stay under §362(d) is limited in scope. Questions of the

validity of liens are not generally at issue in a §362 hearing, but only whether there is a colorable

claim of a lien on property of the estate.” Id, at 1234 (emphasis in original).

         Other Circuits agree that all that is required of the moving party in a stay relief motion is to

show a colorable claim.

         Given the summary and expedited nature of stay litigation, and its non-preclusive
         effect, the evidence necessary to establish standing to seek stay relief to commence
         or continue a foreclosure action should include a demonstration that the movant has
         the right under applicable state law to enforce the mortgage; however, standing
         should not require evidence which would be necessary to prevail over a claim
         objection or to prevail in an adversary proceeding asserting that the claimant does
         not hold a valid, perfected and enforceable lien.

         In re Thomas, 469 B.R. 915, 923 (10th Cir. BAP 2012), aff'd, 573 Fed. Appx. 753 (10th Cir.

2014).
   Case 20-05864       Doc 32     Filed 06/10/20 Entered 06/10/20 12:54:10           Desc Main
                                    Document     Page 6 of 9

          Movant has Standing as the Holder of the Original Properly Endorsed Note

       Movant is in possession of the original note endorsed in in blank. The law in Illinois,

established by both case authority and the Illinois Uniform Commercial Code, is that a transfer of

the note carries with it an equitable assignment of the security. Federal Nat’l Mortg. Ass’n v.

Kuipers, 314 Ill. App. 3d 631, 635 (Ill. App. Ct. 2000); 810 ILCS 5/3-205. Movant’s possession of

the original promissory note containing an endorsement from the original lender in blank confers it

with standing to enforce the note and foreclose the mortgage. See, 810 ILCS 5/3-205, Siller v. Riva,

278 Ill. App. 334 (4th Dist. 1935) (possession of the note specially endorsed or endorsed in blank

confers standing on the holder); 810 ILCS 5/9-203 Official Comments, Carpenter v. Longan, 83

U.S. 271, 275 (1871) (the mortgage follows the note). Therefore, Movant has standing as the holder

of the note.

       Here, there is no question that there is no equity in the Subject Property and that there is a

properly perfected mortgage recorded against the Subject Property. Further, Movant has established

a colorable claim by attaching copies of documents showing the relationship between the original

lender and itself, including the state court’s Judgment of Foreclosure and Sale.

   D. Debtor Bears the Burden of Showing He Made Payments

       As was noted above, pursuant to 11 U.S.C. §362(g), the burden of proof with respect to

Debtor’s equity in the property is on the Movant, and the burden of proof with respect to any other

issue is on the Debtor. This necessarily includes the burden of proof in establishing that all

necessary post-petition payments were made in this case and his prior cases. However, Debtor has

not provided any proof of having made any payments in any of his cases or any proof rebutting any

of the other allegations set forth in Movant’s Motion. Rather, Debtor apparently believes that if he

claims he has asked for an accounting and did not receive it then he either doesn’t need to provide

proofs of the payments, he claims to have made or, perhaps, believes this somehow excused him

from having to make any payments or having to propose a feasible Plan and have it confirmed.
   Case 20-05864        Doc 32     Filed 06/10/20 Entered 06/10/20 12:54:10            Desc Main
                                     Document     Page 7 of 9

       Debtor’s failure to make a single mortgage payment in this case and any prior case, despite

alleging substantial disposable monthly income, and his failure to provide for any arrears in his

proposed plan show that this case was filed in bad faith, without the intent or ability to reorganize,

and solely to continue to frustrate and delay Movant from completing its foreclosure. Payment of

the Movant’s pre-petition arrears claim in this case over a reasonable amount of time will require

monthly payments well in excess of Debtor’s monthly disposable income, so Debtor cannot propose

a feasible plan.

       Further delay or the filing of additional bankruptcy proceedings will cause serious harm to

Movant in the accrual of additional interest, taxes, fees and costs. Dismissing this case with a bar to

re-filing is an insufficient remedy because the Debtor’s spouse will not be barred from filing a sixth

(6th) case to stop another foreclosure sale. Debtor and his spouse’s history of serial filing without

change of circumstances, failure to comply with the provision of Chapter 13 in any of their filings,

failure to make any post-petition mortgage payments and failure to ever confirm a plan evidences

that the filing of the instant bankruptcy petition is part of a scheme to delay, hinder and defraud

Movant through multiple bankruptcy filings affecting the subject property and gives grounds for the

Honorable Court to grant in rem relief pursuant to 11 U.S.C. §362(d)(4).

       Contrary to the Debtor’s self-serving and unsupported claims to the contrary, the Debtor and

his co-debtor spouse are “using the automatic stay in 11 U.S.C. § 362(a) as a litigation ploy to drag

out foreclosure proceedings in another jurisdiction [which] constitutes objective bad faith.” In re

Lisse, 2019 U.S. App. LEXIS, *23 (7th Cir. April 1, 2019). No remedy other than a recordable in

rem stay relief order pursuant to 11 U.S.C. 362(d)(4) will protect this Movant from further harm.
    Case 20-05864             Doc 32       Filed 06/10/20 Entered 06/10/20 12:54:10       Desc Main
                                             Document     Page 8 of 9

         WHEREFORE, Movant requests that this Court deny Debtor’s Motion to Dismiss with

prejudice and grant Movant all of the relief prayed for in its Motion.


         Dated this June 10, 2020.

                                                       Respectfully Submitted,


                                                       Codilis & Associates, P.C.

                                                       By: /s/ Karl V. Meyer

                                                       Berton J. Maley ARDC#6209399
                                                       Rachael A. Stokas ARDC#6276349
                                                       Peter C. Bastianen ARDC#6244346
                                                       Joel P. Fonferko ARDC#6276490
                                                       Brenda Ann Likavec ARDC#6330036
                                                       Karl V. Meyer ARDC#6220397
                                                       Grant W. Simmons ARDC#6330446
                                                       Codilis & Associates, P.C.
                                                       15W030 North Frontage Road, Suite 100
                                                       Burr Ridge, IL 60527
                                                       (630) 794-5300
                                                       C&A FILE (14-14-08039)
NOTE: This law firm is a debt collector.
    Case 20-05864             Doc 32       Filed 06/10/20 Entered 06/10/20 12:54:10      Desc Main
                                             Document     Page 9 of 9

                          UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                           Case No.: 20-05864
        John Jay Behn                                      Chapter: 13
    dba Universal Risk Management, Inc                     Hearing Date: 06/25/2020

                                                 Debtor    Judge Timothy A. Barnes


                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Response
upon the parties listed below, as to the Trustee via electronic notice on June 10, 2020 and as to the
Debtor and Co-Debtor by causing same to be mailed in a properly addressed envelope, postage
prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM on June 10,
2020.

          Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604
           by electronic notice through ECF
          John Jay Behn, Pro Se Debtor, 707 E Talbot St, Arlington Hts, IL 60004
          Kelly Behn, Co-Debtor, 707 E Talbot St, Arlington Hts, IL 60004


                                                            /s/ Karl V. Meyer
                                                          Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-14-08039)
NOTE: This law firm is a debt collector.
